Citation Nr: 1501628	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  08-37 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for right carpal tunnel syndrome.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to June 1986.

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claims.  The Board remanded the case in August 2012 for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain records of medical treatment the Veteran has received from VA providers, provide the Veteran with VA examination, and then re-adjudicate the claims.  The AOJ attempted to obtain the identified records but was informed by the Veteran that he had never received VA treatment.  The AOJ also scheduled the Veteran for VA examination, which was conducted in December 2012.  The Veteran was then provided a supplemental statement of the case (SSOC) in January 2013, in which the AOJ again denied all but one of the Veteran's service connection claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDINGS OF FACT

1.  Any lumbar spine disorder the Veteran currently experiences is not related to military service or an event of service origin.

2.  Any cervical spine disorder the Veteran currently experiences is not related to military service or an event of service origin.

3.  Any right knee disorder the Veteran currently experiences is not related to military service or an event of service origin.

4.  The Veteran's right carpal tunnel syndrome is not related to military service or an event of service origin.

5.  The Veteran likely has tinnitus that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a lumbar spine disorder that is the result of disease or injury incurred in or aggravated during active military service; no lumbar spine disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The Veteran does not have a cervical spine disorder that is the result of disease or injury incurred in or aggravated during active military service; no cervical spine disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The Veteran does not have a right knee disorder that is the result of disease or injury incurred in or aggravated during active military service; no right knee disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The Veteran does not have right carpal tunnel syndrome that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.

In this respect, through June 2003 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the June 2003 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned June 2003 letters.  Further, the Veteran was later provided notice regarding an award of an effective date and rating criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  To that end, the Veteran's service treatment records, as well as post-service treatment records from private treatment providers, have been obtained and associated with the Veteran's claims file.  The Veteran also underwent VA examinations concerning his service connection claims in December 2012, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations considered all of the pertinent evidence of record, to include statements given by the Veteran, and provide explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Here, the Veteran contends that he has a lumbar spine disorder, a cervical spine disorder, a right knee disorder, and right carpal tunnel syndrome as a result of a motor vehicle accident he was involved in while on active duty.  He also contends that he was exposed to acoustic trauma while working on the flight line and that he currently has tinnitus that is related to the in-service noise exposure.  Thus, the Veteran contends that service connection for a lumbar spine disorder, a cervical spine disorder, a right knee disorder, right carpal tunnel syndrome, and tinnitus is warranted.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Review of the Veteran's service treatment records reflect that he was seen in June 1976 for complaints of having fallen and hit his right knee on a rock; radiological study of the knee at that time was normal.  The Veteran was treated in December 1982 for complaints of neck and back pain following a motor vehicle accident.  At that time, he was noted to have a painful range of motion and tenderness in the spine, as well as muscle spasms.  Radiological study showed straightening of the cervical lordosis but was otherwise normal.  He was diagnosed with cervical trauma and a thoracic spine contusion due to the accident.  He was again seen in April 1984 for complaints of back pain, as well as pain in his right knee that had worsened following a fall in which he struck a rock with the knee.  Radiological study of the spine at that time revealed mild scoliosis but was otherwise normal, and he was diagnosed with low back pain and muscle spasm.  At two follow-ups visit in May 1984, the Veteran was noted to experience low back pain worsened by muscle tension and psycho-social stressors.  The Veteran was again seen in June 1985 for complaints of knee pain and in March 1986 for complaints of pain in the knees and lower back.  At that time he was diagnosed with lumbar strain.  No separation medical examination is of record, although examinations conducted in 1977, 1981, 1981, and 1983 all reflect findings of a normal spine and musculoskeletal system, as well as normal upper and lower extremities.  On reports of medical history conducted in 1981, the Veteran responded "Yes" when asked if he experienced broken bones and arthritis; however, on those occasions, he was noted to complain only of occasional aching in his knees.  Similarly, on an August 1983 report of medical history, the Veteran responded "Yes" when asked if he had experienced broken bones but otherwise made no complaints as to his spine or upper or lower extremities.

Post-service treatment records reflect that the Veteran was seen for complaints of low back pain in February 1998; at that time, he reported that he developed pain in his low back after he dove under a truck trailer to avoid being hit by falling pipe and heard a "pop" in his back the next morning.  He also reported that he was involved in a helicopter crash in 1990 in which he experienced multiple vertebral fractures.  At that visit, the Veteran was diagnosed with "probable lumbar strain."  He was again seen in October 2002 for complaints of a two-month history of low back pain.  At that visit, he reported having been involved in an airplane accident in 1977, at which time he sustained "multiple fractures of his back, as well as some knee problems."  MRI study revealed thinning of the disc space and minimal disc bulge at L5-S1, as well as desiccation of the disc space at L4-5.  He was diagnosed at that time with lumbar back pain and left sciatica.  The next month, he underwent MRI study of his cervical spine, which revealed disc herniation and stenosis; he underwent surgery to treat his cervical spine disorder in 2002 and has continued to receive follow-up treatment since that time.  In addition, the Veteran was seen in December 2002 for complaints of right arm pain and underwent EMG study, which revealed right carpal tunnel syndrome.  

Pursuant to the Board's August 2012 remand, the Veteran was provided VA examinations in December 2012.  At the examinations, the Veteran reported that he injured his lumbar and cervical spine, as well as his right knee, in an in-service motor vehicle accident and that he had experienced pain in his lumbar and cervical spine, as well as in his right knee, since that time.  He also reported that he experienced numbness in his right arm several times per day.  The examiner conducted physical and radiological examination of the Veteran and diagnosed him with advanced degenerative changes of the lumbar spine with left lumbar radiculopathy; degenerative disc disease of the cervical spine with fusion and discectomy with residual scar; arthroscopic right knee surgery with debridement of the right knee and residual scar; and moderate right carpal tunnel syndrome.  After reviewing the Veteran's claims file, the examiner concluded that the Veteran's current lumbar and cervical spine disabilities, as well as his right knee disability and carpal tunnel syndrome, were less likely than not related to service, including to his in-service motor vehicle accident.  In so finding, the examiner found that the in-service injuries had resolved, with no radiological evidence of abnormality at the time, and that there was no evidence of chronicity of symptoms in the years from service until at least 1998, when the Veteran was again seen for low back complaints following an intervening incident, and 2002, when he was first seen for complaints of pain in his neck and right arm.  Similarly, the examiner noted that the Veteran had not been treated for any problems with his right knee until 1994, nearly ten years after his separation from active duty.

At the VA audiological examination, the Veteran reported that he had experienced tinnitus since 1978, while he was in service.  He stated that he had been exposed to acoustic trauma during service while working on the flight line near aircraft turbine engines.  The examiner diagnosed tinnitus but stated that she was unable to opine as to its etiology without resorting to speculation, given that there was no in-service documentation of the Veteran's tinnitus and that he had been exposed to acoustic trauma both during and after service, when he worked as a pilot instructor and airport manager.

The Veteran has also submitted multiple written statements to VA in support of his service connection claims.  To that end, the Veteran has stated on multiple occasions that he injured his lumbar and cervical spine, as well as his right knee and right arm, during military service, when he was involved in a motor vehicle accident.  He has further contended that he has had problems with neck, back, and right knee pain, as well as problems with his right arm, since the in-service incident and that he sought treatment on multiple occasions from 1990 to 1996 for back pain but was unable to obtain records of such treatment.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against all but one of the Veteran's claims.  Because the question of whether disabilities such as degenerative changes of the lumbar spine, degenerative disk disease of the cervical spine, arthroscopic right knee surgery with debridement of the right knee, and moderate right carpal tunnel syndrome are related to an in-service accident is a medical question requiring expertise, the Board relies in large measure upon the VA examiner's December 2012 opinion in making its determination.  The examination reports reflect that the examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  The December 2012 VA examiner's opinion specifically addressed causation, clearly indicating that the Veteran's current lumbar and cervical spine, right knee, and right upper extremity disabilities are unrelated to his military service, including specifically an in-service motor vehicle accident.  The examiner offered a clear and well-reasoned rationale for her opinion that the Veteran's current lumbar and cervical spine disabilities, as well as his right knee and arm disabilities, were less likely than not related to service, relying on the examination report and her medical expertise as well as current medical knowledge in concluding that any connection between the Veteran's in-service accident and his current lumbar and cervical spine disabilities, right knee disability, and right carpal tunnel syndrome was doubtful.  

Specifically, the examiner noted that there was no documentation in the record to establish an etiological link between the in-service accident and the Veteran's current lumbar and cervical spine disabilities, right knee disability, or right carpal tunnel syndrome, which were all first treated many years after his separation from service.  Taking into consideration the medical evidence of the Veteran's current claimed disabilities, as well as the findings of the December 2012 VA examiner, the Board finds that there is absent from the record persuasive evidence to establish that a current lumbar or cervical spine disability, right knee disability, or right carpal tunnel syndrome is linked to the Veteran's time in service, including to an in-service motor vehicle accident.

The Board finds that the medical evidence from the December 2012 VA examiner's well-reasoned opinions-based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge-that the Veteran's current lumbar and cervical spine disorders, right knee disorder, and right carpal tunnel syndrome were not caused by the in-service motor vehicle accident or otherwise related to the Veteran's time on active duty.  In arriving at this negative opinion, the December 2012 VA examiner independently considered the Veteran's contentions concerning the etiology of his claimed disorders.  The examiner nevertheless concluded that the Veteran's current lumbar and cervical spine disorders, as well as his right knee disorder and right carpal tunnel syndrome, were not likely due to service, or to the in-service accident.  These findings are bolstered by the reports of the Veteran himself, who at his initial treatment visits for lumbar spine complaints in 1998 and 2002 reported that he had experienced pain in his low back for discrete periods of only several days or months.  (The Board further notes that, at these treatment visits, the Veteran reported contradictory information concerning his claimed prior injury, stating that he injured his back not in a car accident but in an aircraft accident, which he reported occurred, variously, in 1977 or 1990.)  In addition, post-service treatment records reflect no complaints or diagnosis of any lumbar or cervical spine problems or right knee or arm problems until at least 1994, as noted above.  

The Board has considered the Veteran's contentions that his current lumbar and cervical spine disabilities, right knee disability, and right carpal tunnel syndrome resulted from an in-service motor vehicle accident or are otherwise etiologically linked to his time in service.  However, the Board notes that in order for the Veteran's claims of service connection to be granted, the record would have to contain competent evidence linking his current disabilities to his military service.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter such as an etiological relationship between any current cervical or lumbar spine disorder, right knee disorder, or carpal tunnel syndrome and service.  Thus, although the Veteran s competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition on a complex medical question such as this.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant his claims for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his claimed disabilities are not etiologically linked to his in-service motor vehicle accident.  The examiner explained the medical reasons why the Veteran's version is not supported.  Thus, the Veteran's own assertions as to the etiology of his current lumbar spine disorder, cervical spine disorder, right knee disorder, and right carpal tunnel syndrome have little probative value.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  Thus, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claims for a lumbar spine disorder, a cervical spine disorder, a right knee disorder, and right carpal tunnel syndrome must be denied.  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against these claims of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Regarding the Veteran's tinnitus claim, upon consideration of the above evidence, the Board finds that, resolving reasonable doubt in the Veteran's favor, a grant of service connection for tinnitus is warranted.  The evidence shows a current diagnosis of tinnitus, which the Veteran has reported began during service and continued from that time to the present.  With regard to the Veteran's complaints of in-service noise exposure, the Board finds credible his account of noise exposure in service as it is consistent with his military occupational specialty of aerial scout.  As noted above, the competent medical evidence has identified that the Veteran carries a current diagnosis of tinnitus.  The Board acknowledges that in the December 2012 VA examination report, the examiner stated that she was unavailable to provide an etiological opinion concerning the Veteran's tinnitus without resorting to speculation.  However, the Board finds that this medical opinion did not give due consideration to the Veteran's competent account of the onset of symptoms in service and their continuity thereafter.  The examiner provided no reason for rejecting the Veteran's lay history, especially in light of his noise exposure in service.  Based on the foregoing, the Board finds this opinion is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Consequently, and given that the Veteran is diagnosed with tinnitus, and because he has reported his experiences of noise exposure in service and his continuous experiencing of tinnitus from his time in service to the present, the Board finds that it is as likely as not that the Veteran's currently diagnosed tinnitus is traceable to military service.  With resolution of reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disorder is denied. 

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for right carpal tunnel syndrome is denied.

Entitlement to service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


